Title: To James Madison from William Bradford, 4 March 1774
From: Bradford, William
To: Madison, James



Dear Sir,
March 4. 1774. Philada.

I purposely delayed answering yours of January 24th to this time that I might be better able to give you the Intelligence you wanted. I hope however it will reach you before you set out and perhaps time enough to be answered.
I agree with you that a Student of Law should not to[o] much indulge his taste for polite-Learning as it has a tendency to make the mind averse to severer Studies. Yet the Lawyer as well as the Divine has this advantage that every kind of Learning will be benificial to him in his profession: where as to most others it can at best be but ornamental. Some parts of the Law are indeed dry & disagreeable enough; but you should not call it a barren Study—Far from it: It bears Golden fruit, my friend. Rather say the Belles letters are unprofitable—

“For what’s the worth of any thing
“But as much money as ‘twill bring.”    Butler.


Or allow it to be a barren study; even then it will but the more resemble those cou[n]tries that abound [in] Gold: It is this that attracts so many to engage in the profession & that makes them pore over the dry Pages of Littleton and Coke with more pleasure than those of Homer or Cicero. They had rather with Eneas seek the Golden branch, even in a desert, then loll on the sides of Parnassus tho’ surrounded with flowers. Helicon may be pure and refreshing indeed but ’tis Patoclus with his golden sands that has charms for them. But for my own Part I must confess that with all this rich encouragement I cannot apply myself so closely as I would wish to do: but I hope that as I advance the journey will be plesanter.
I received a Letter a few days ago from Finley in which he tells me that Breckenridge is sick and the disorder he labours under a dangerous one: But the ludicrous manner in which he mentions it inclines me to think it is not so bad as he would have me imagine. Of Ervin Mr McPherrin &c I have hear[d] nothing new. Doctor Witherspoon was down a few days past & informed me that Dod was married to a Girl in Brunswick: but he put the Cart before the horse: he was a father before he was an husband. I beleive it was the Girls friends that forced the Old fellow’s head in the noose. Linn is married to one of the Daughters of that Mr Blair who resided some time at Princeton. ’Tis said Reese intends to follow the example but (to use the news-paper stile) this wants confirmation.
I am sorry to hear that Persecution has got so much footing among you. The discription you give of your Country makes me more in love with mine. Indeed I have ever looked on America as the land of freedom when compared with the rest of the world, but compared with the rest of america Tis Pennsylvania that is so. Persecution is a weed that grows not in our happy soil: and I do no[t] remember that any Person was ever imprisoned here for his religious sentiments however heritical or unepiscopal they might be. Liberty (As Caspipina says in his Letters) [is] the Genius of Pennsylvania; and it[s] inhabitants think speak and act with a freedom unknow——I do indeed pity you; & long to see you according to your own expression, “breathing our purer air.” The Synod will meet here about the middle of may. You will then have an opportunity of seeing most of your Nassovian friends, and higthing the felicity that friends long seperated enjoy when they meet.
We have several publications here the cheif of which is, “Caspipina Letters.” It is conjectured they are written by Mr Duche: for the Author in one place says, “My name contains the Initials of my Profession” & signs his Letters Tamoccaspipina, which is thus decyphered. [“]The Assistant Minister Of Christ Church And St. Peters In Philadelphia In North America—That is, Mr Duche.” I have not yet read them with attention but as far as I can judge they a[re] very pretty. You shall have one when you visit us.

I am impatient to see you & will write no more as it reminds me you are yet afar of[f]. But must conclude with assuri[n]g you That I am &c
WBJunr.
